Citation Nr: 9920979	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound scars of the left leg, left ankle, left foot, and right 
hand, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars of the right thigh, right ankle, and 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for shell fragment wound scars of the left leg, left 
ankle, left foot, and right hand, granted service connection 
and a 10 percent rating for shell fragment wound scars of the 
right thigh, right ankle, and right foot, and denied service 
connection for arthritis of the knees.  

A hearing was held on February 9, 1994, in New Orleans, 
Louisiana, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).

The case was previously before the Board in July 1996 and was 
remanded to the RO for further evidentiary development.  This 
case came before the Board again in November 1997 and the 
Board denied service connection for arthritis of the knees, 
and remanded the other issues to the RO for further 
development.  Thereafter, the RO continued to deny the 
benefits sought on appeal and the case has now been returned 
to the Board for further appellate consideration.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the 

United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection--which describes the present case 
with regard to the shrapnel fragment wound scars of the right 
thigh, ankle, and foot--and a claim for an increased rating 
of a service connected disability.  The shrapnel fragment 
wound scars of the right thigh, ankle, and foot issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service connected shell fragment wound 
scars of the left leg, left ankle, left foot, and right hand 
are well healed and have not been shown by the clinical 
findings to be painful or limit the functional ability of the 
veteran, or to involve muscle impairment.

3.  The veteran's service connected shell fragment wound 
scars of the right thigh, right ankle, and right foot are 
well healed and have not been shown by the clinical findings 
to be painful or limit the functional ability of the veteran, 
or to involve muscle impairment.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for shell fragment wound 
scars of the left leg, left ankle, left foot, and right hand 
is not warranted under applicable regulatory criteria.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.118, Diagnostic Code 
7803,7804, 7805 (1998).

2.  A rating in excess of 10 percent for shell fragment wound 
scars of the right thigh, right ankle, and right foot is not 
warranted under applicable regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.40, 4.118, Diagnostic Code 7803,7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background
Service medical records reflect that the veteran was admitted 
to the hospital in early February 1945 after sustaining 
multiple shell fragment wounds when a small fragmentation 
bomb he was holding in his hand accidentally exploded.  Due 
to multiple pin-point perforations, debridement was not 
practical.  Later in February, several superficial foreign 
bodies were removed from both feet.  Treatment consisted of 
bed rest and daily dressings.  By early March, it was noted 
that the wounds of the right foot had healed, but those on 
the left continued to drain intermittently.  In April 1945, a 
foreign body was removed from the thigh.  He was evacuated to 
the zone of the interior for convalescence.  In December 
1945, it was recorded that he appeared before an orthopedic 
disposition board at which time it was noted that multiple 
shrapnel wounds had healed.  There was slight restriction of 
dorsiflexion of the left ankle.  Otherwise, he had made an 
excellent recovery.  Later in December a small bit of 
shrapnel was removed from the left thigh.  The final 
diagnoses in January 1946 were multiple penetrating shell 
wounds, severe, both feet and thighs and face and multiple 
retained foreign bodies both feet.

By rating action in March 1946, the RO granted service 
connection for multiple well-healed scars over the left foot, 
medial surface, and both thighs posterior, and aching of the 
left foot on walking.  

The veteran was admitted to a VA hospital in September 1947 
with complaints of pain in the left foot.  Under local 
anesthesia, bits of shrapnel were removed from the left leg, 
ankle, thigh and right hand.  The area healed well with no 
complications.  

The appellant was examined by the VA in May 1948 at which 
time multiple shell fragment wounds of both lower extremities 
and right hand were described.  All scars were described as 
well healed, non-adherent and non-tender.

In June 1948, the RO amended the March 1946 rating action by 
granting service connection for multiple shrapnel scars with 
retained fragments, symptomatic, post-operative removal from 
left leg, ankle, thigh, and right hand, and assigned a 20 
percent rating effective from April 1, 1946 to October 16, 
1947, a 100 percent rating effective from October 17, 1947 to 
October 28, 1947, and a 20 percent rating effective from 
October 29, 1947.

In a January 1992 statement, the veteran essentially claimed 
entitlement to service connection for injuries to the right 
lower extremities due to a land mind explosion, and requested 
an increased rating, in excess of 20 percent, for the 
service-connected shell fragment wound scars of the left leg, 
ankle, and foot, and right hand.

In a March 1992 letter, Douglas N. Liles, M.D. reported that 
examination of the veteran showed that he had left foot pain 
around the forefoot, particularly the MTP joint, and obvious 
chronic venous stasis disease in the foot.  X-rays showed 
significant shrapnel about the medial foot from the big toe 
through the ankle.  He also had apparent effusion at the 
first metatarsal cuneiform joint.  

On VA orthopedic examination in May 1992 the veteran reported 
some weakness in the lower extremities, and difficulties with 
both feet.  He thought that most of the shrapnel fragments 
were still in his feet and legs.  He had some numbness and 
paresthesias of the left lower extremity from the knee 
downward, and noticed coolness of the feet.  Examination 
showed that the thighs were symmetric and equal in 
measurements.  Circumference of the right midcalf was 141/4" 
and on the left was 133/4".  He had 5 scars on the posterior 
right thigh, the longest of which was one inch, and measured 
about 1/4 inch at the greatest width.  There were 4 other 
small, punctate, scars, approximately 1/4 inch in diameter, 
which appeared to be entry wounds.  The examiner was unable 
to palpate any foreign object in the soft tissue, and no soft 
tissue injury was perceptible.  Asymmetry was noted in the 
lower extremities from the knees downward, which the examiner 
opined to be secondary to peripheral neuropathy from his 
diabetes mellitus.  He had minor sensory diminution from the 
left knee downward.  There was no evidence of injury to the 
left thigh.  The scars of the right posterior thigh 
represented small, penetrating wounds, but the examiner was 
unable to palpate any abnormality insofar as the muscles or 
muscle strength was concerned.  As to the muscles penetrated, 
the examiner noted minor injuries on the left flexor brevis 
of the arch of the left foot, Group X and the left anterior 
tibial and peroneal muscles, Group XIII.  On the right, the 
examiner noted minimal injury to Group XI, gastrocnemius 
muscle, and in Group XIII, hamstring muscle.  The examiner 
opined that the veteran's impairment secondary to an old 
injury was not of any great significance insofar as the 
muscles were concerned.  The scar formation was not 
sensitive, and there was no tenderness, no adhesions, no 
tendon damage, and no bone damage.  It was noted that he had 
some damage to the metatarsophalangeal joint of the left 
great toe, but no other bone or joint impairment.  His 
history of pain in the left great toe was highly suggestive 
of gout.  The diagnosis was minor injury on the left, Group X 
and XIII, minor injury on the right, Group XI and Group XIII, 
and minimal impairment.

On VA examination of the feet in May 1992, the veteran 
reported chronic pain in the left foot, including episodes of 
swelling, stiffness, and pain on walking involving the arch 
of the left foot and the left great toe.  Examination 
revealed short feet and high arches, and he was able to rise 
and walk a few steps on the heels and toes.  He was unable to 
squat more than 6 to 8 inches because of impairment of the 
equilibrium, his age, and obesity.  The appearance of the 
skin on his feet was moderately pale, and brownish, with 
spotty discoloration, which was noted to be characteristic of 
longstanding diabetes.  It was noted that he had a speck of 
metal on the dorsum of the left great toe which was freely 
moveable in the subcutaneous tissue.  He had good function of 
the feet, except for the impairments secondary to age and 
peripheral neuropathy from his diabetes.  The examiner was 
barely able to palpate the dorsalis pedis bilaterally, but 
not the posterior tibiales.  He had difficulties in motion of 
the left great toe, and was able to dorsiflex to 5 degrees 
and flex to 20 degrees.  The left great toe was slightly 
larger than the right, and it was somewhat reddened and there 
was minor tenderness of the metatarsophalangeal joint.  He 
had a 2 inch by 1/4 inch scar in the front to back orientation 
of the inner aspect of the arch of the left foot.  The 
diagnosis was right foot, minor evidence of arthritis of the 
ankle and foot, and on the left, multiple small scars 
secondary to shrapnel with a significant scar at the left 
medial arch.  He had minor limitation of motion of the left 
great toe, and there was clinical evidence of arthritis of 
the left ankle and foot.  There were no minor foreign bodies 
retained in the soft tissues.  

On VA scars examination in May 1992 it was noted that the 
veteran had four tiny scars and one slightly larger scar on 
the dorsum of the left great toe, at the most 1/8 by 1/2 
inch.  There was a non-tender, superficial scar in the medial 
left arch, and two scars on the dorsum of the left foot, 
which were front-to-back, linear, 1 inch by 1/8 inch.  There 
was a 21/2 by 1/4 inch scar on the left anterior leg.  
Examination on the right revealed 5 very small punctate 
scars, dorsum of the right foot, with no deep injury, no 
sensitivity, no adhesions to deeper tissues, and no palpable 
metal fragments.  There were two scars on the medial aspect 
of the right calf, the larger one was 1 inch by 1/8 inch and 
the other was approximately half that size.  There were two 
very small scars in the anterior shin area, and a scar on the 
right ankle that was 1/4 inch by 1/2 inch.  On the right 
posterior thigh there were 5 small punctate scars and one 
scar was 1 inch by 1/4 inch.  Included with the 1992 VA 
examination report were photographs of the veteran's legs, 
including his thighs, ankles, and feet. 

In May 1992, x-rays of the femur showed two 3 millimeter 
metallic densities in the soft tissues of both upper legs.  
X-rays of the feet and ankles showed multiple soft tissue 
metallic densities.  X-rays of the knees showed no evidence 
of metallic foreign bodies.  X-rays of both tibias and 
fibulas showed minimal metallic densities.

By September 1992 rating action the RO denied a rating in 
excess of 20 percent for shell fragment wound scars of the 
left leg, left ankle, left foot, and right hand, and granted 
service connection and a 10 percent rating for shell fragment 
wound scars of the right thigh, right ankle, and right foot.  

In an October 1992 letter to Senator Breaux, the veteran's 
wife reported that the veteran had so much shrapnel from his 
feet to his knees, and in his left thigh, that it hurt all 
the time.  

In the April 1993 statement of the case, the RO confirmed the 
denial of a rating in excess of 20 percent for the service-
connected shell fragment wound scars of the left leg, left 
ankle, left foot, and right hand, noting that the current VA 
examination found that the scarring resulted in minimal 
functional impairment.  The RO noted that the 20 percent 
evaluation was protected, in that it had been in effect for 
20 years, and could not be reduced.  The RO also noted that 
10 percent was the maximum evaluation allowed for the 
service-connected shell fragment wound scars of the right 
thigh, right ankle, and right foot as there was only minimal 
functional impairment found on the VA examination in 1992.  

When the veteran testified at a personal hearing before the 
Board in February 1994, he related that his multiple shell 
fragment wounds had grown progressively worse, causing more 
pain and arthritis, and a crippling effect in his feet, knees 
and legs.  He reported that shell fragments remained in his 
body.  One had been removed, and there had been some attempts 
to remove the other fragments, but the doctor who did the 
surgery reportedly told him that by removing the fragments, 
it would do more harm than good.  He had a private orthopedic 
doctor, Dr. Lyles, who took x-rays of the shell fragment 
wound areas and examined him, and told him that there was 
nothing that could be done.  He indicated that due to the 
shrapnel fragment wounds, his knees and ankles were very 
painful and his knees would sometimes give away.  He also 
reported pain and numbness in the left foot.  With regard to 
the shell fragment wound scars of the right thigh, right 
ankle, and right foot, the veteran reported having pain and 
numbness in these areas.  He indicated that a doctor told him 
there was nothing that could be done.  The veteran's son 
testified as to the problems his father had due to the 
shrapnel fragment wound scars.  

In July 1996 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  The 
veteran was provided the opportunity to submit a statement 
from a private physician, and the RO was directed to schedule 
the veteran for VA orthopedic and neurological examinations. 

On VA muscles examination in August 1996 the veteran reported 
he was severely disabled and had difficulties standing and 
walking.  He had sensory loss in both lower extremities.  
Examination showed he walked very slowly and carefully with a 
moderately broad gait.  He had obvious impairment of 
equilibrium and balance, could not heel, toe, or tandem walk, 
and could not squat and stand up.  Examination showed the 
right mid calf was 131/2 inches in circumference and the left 
was 123/4 inches.  The right ankle was 9-5/8 inches around, and 
the left was 10 inches.  There was minor muscle wasting 
involving the left thigh and leg.  Muscle measurements of the 
thighs, six inches above knee level, was 183/4 inches on the 
right and 191/4 inches on the left.  The examiner was unable to 
account for this asymmetry.  He had retained foreign bodies 
in the soft tissues of both thighs, legs, and feet.  He had 
tightness and tenderness in the arch of the left foot, and 
was unable to flex and extend his toes normally.  It was 
noted there may have been adhesions in the soft tissue.  As 
to the scar tissue, the examiner indicated there was no 
evidence of gross impairment of muscle function and no muscle 
adhesions.  The only tendon damage was in the flexor brevis 
on the left side.  The examiner did not see any other 
evidence of damage to bones, joints or nerves.  The diagnosis 
was old multiple small metal fragment injuries of the left 
lower extremity, Group X and Group XIII, moderate to 
moderately severe impairment, and old multiple shrapnel 
metallic fragment wounds, with retained metal fragments, on 
the right, with mild impairment of Group XI and Group XIII.  
The examiner noted that the veteran had diabetes mellitus for 
six or seven years and that the findings were predominantly 
secondary to the diabetes, arteriosclerosis, and peripheral 
neuropathy.  It was also noted that muscle damage, if any, 
was minimal.  

VA scars examination in August 1996 revealed five small scars 
on the posterior right thigh, with the longest 1 inch by 1/4 
inch.  The other ones were less than 1/4 inch in diameter and 
appeared punctate.  The examiner was unable to palpate any 
evidence of deep muscle damage or injury, or to palpate the 
retained metallic fragments reported by x-rays.  There were 
scars on the right medial knee, including a slanting scar, 2 
inches by 1/2 inch, that was thin, pale, well-healed, and had 
no adhesions.  He had five small scars on the dorsum of the 
right foot, which were well healed, with no evidence of deep 
bone, tendon, muscle, or nerve injury.  He had scars on the 
right medial calf, two scars on the anterior of the shin 
area, and a scar on the right ankle.  On the left he had 
several scars involving the foot, two of which were on the 
dorsum of the left great toe.  These scars were noted to be 
visible, very small, pale, thin, and non-sensitive.  There 
was one tiny metal fragment beneath the base of the left toe 
on the dorsal surface and two very small scars on the dorsum 
of the left foot.  There was also a scar on the left lower 
shin.  The examiner noted that there was minor muscle 
involvement.  The diagnosis was multiple old, well-healed, 
shrapnel fragment scars from penetrating injuries in 1945.  
The examiner noted that the visible and palpable scars did 
not reveal any specific disability.  

VA examination of the feet in August 1996 showed several 
scars and no evidence of injury or deformity.  The feet were 
found to be symmetrical except for the scars.  He was unable 
to evert or invert the right foot, and was able to perform 
approximately 50 percent of the normal eversion and inversion 
of the left foot.  It was noted that in view of the 
persistent findings of retained foreign bodies in the feet, 
most of the impairment of function of the feet was, aside 
from the loss from a stroke, secondary to the trauma 
sustained in WWII.  The diagnoses were degenerative arthritis 
of the feet and ankles, retained metal fragments of both 
feet, and spastic right hemiparesis with moderate to severe 
loss of strength, weight bearing, and equilibrium of the 
right lower limb, including the foot.  

In August 1996 x-rays of the ankles and feet showed minor 
arthritic changes, old shrapnel overshadowing the left ankle 
and foot and the posterior portion of the right foot, and 
bilateral calcaneal spurs.  

In November 1997 the Board denied service connection for 
arthritis of the knees, and remanded the other issues to the 
RO for further development.  Specifically, the RO was 
directed to schedule the veteran for a special VA orthopedic 
examination.

On VA orthopedic examination in April 1998, evaluation of the 
veteran's lower extremities showed darkened areas of skin 
from venous stasis that had occurred over the years.  The 
veteran pointed out very small areas on the medial side of 
the left foot, resulting from the metallic shrapnel wounds in 
the past.  The examiner noted these areas were healed, non-
tender, and there was no sign of any infection, draining, 
wounds, or other problems.  He also pointed to very small 
marks on the dorsum and lateral side of his right hand, and 
indicated they were secondary to the shrapnel metallic 
fragment injuries.  The examiner noted that these were 
healed, and any injuries from these metallic fragments was 
very minimal.  The examiner indicated that the veteran had no 
signs of muscular problems or impairment associated with any 
shrapnel fragment wounds in either the lower extremities.  

Evaluation of the veteran's ankles on VA examination in April 
1998 showed a neutral position at 80 degrees for the left 
ankle.  Range of motion of the left ankle was dorsiflexion 
upwards to 100 degrees and plantar extension downward to 60 
degrees.  His range of motion of the right ankle showed a 
neutral position at 75 degrees, dorsiflexion upwards to 105 
degrees, and plantar extension downward to 58 degrees.  There 
was no peripheral edema or venous swelling in the ankles.  
Evaluation of the hands showed he had good range of motion 
and strength in the hands, and complained of some arthritic 
pain.  He also had the beginnings of Duchenne contractures in 
the palms, which was unrelated to the war injuries.  

On VA examination in April 1998 the examiner further noted 
that the veteran had a normal gait, no loss of muscle 
strength in the lower extremities, and no limp.  The examiner 
noted very minimal to no signs of healed wounds on the left 
thigh, and noted it was difficult to find any residual 
problems.  The veteran's muscle strength was found to be 
normal, and the examiner noted no difficulty from the 
service-connected shrapnel fragment wounds involving the 
muscles.  The examiner noted that the veteran's pain was 
secondary to arthritic changes in the knees, and he also had 
some peripheral diabetic neuropathy pain in the lower 
extremities and feet, which was not related to the service-
connected shell fragment wound scars.  An x-ray of the left 
foot showed an old gunshot wound with multiple small shrapnel 
particles extending from the large toe to the ankle, an 
injury to the medial cuneiform bone, mild degenerative joint 
disease of the toes, and mild osteoporosis of the bony 
structures.  An x-ray of the right hand showed mild 
osteoporosis of the bony structures and mild degenerative 
joint disease of the fingers.  

The diagnosis on VA examination in 1998 included history of 
shrapnel injury to the feet, primarily the left foot, left 
lower leg, and right hand.  The examiner noted that the 
veteran's residual problems from the superficial shrapnel 
particles was minimal to none, and he had no signs of any 
muscle problems or any impairment in the lower extremities 
secondary to the shrapnel.  The examiner also opined that 
most of his impairment was secondary to the peripheral 
neuropathy and the vascular problems associated with the 
diabetes and arthrosclerosis.  Included with the April 1998 
VA examination report were photographs of the veteran's hands 
and feet.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

In general, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As explained above, the Court recently noted a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition.  
The Court held that the rule, pertaining to claims for an 
increased rating, from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance.") 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has rated the veteran's service-connected shell 
fragment wound scars of the left leg, left ankle, left foot, 
and right hand and the service-connected shell fragment wound 
scars of the right thigh, right ankle, and right foot under 
Diagnostic Code 7805.  Superficial scars, poorly nourished, 
with repeated ulceration, warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars, 
which are tender and painful on objective demonstration, 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Code 
7804.  Other scars are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Code 7805.

The veteran contends that his shell fragment wound scars of 
the left leg, left ankle, left foot, and right hand meet the 
criteria for a rating in excess of 20 percent.  He also 
contends that his shell fragment wound scars of the right 
thigh, right ankle, and right foot meet the criteria for a 
rating in excess of 10 percent.  At this point, it should be 
pointed out that in order for a higher rating to be present, 
it would have to be shown that there are multiple scars which 
individually meet the criteria for a rating in excess of 10 
percent under Codes 7803 or 7804.  However, none of the scars 
have been shown to be tender or painful and moreover, all 
scars have been described as well healed.  Thus, on an 
individual basis it does not appear that any of the scars 
meets the criteria for a 10 percent rating.  Alternatively, 
an increased rating would require limitation of function of 
the part affected by the scars.  The Board notes that on VA 
examinations in 1992 and 1996, the clinical findings showed 
that the veteran's shrapnel fragment wound scars were 
superficial, well-healed and non-tender, and that there was 
minimal functional impairment resulting therefrom.  The only 
inconsistent finding was on VA muscles examination in August 
1996 when the examiner found moderate to moderately severe 
impairment of muscle Group X and XIII in the left lower 
extremity.  The Board notes, however, that the case was 
remanded in 1997 to clarify this discrepancy, which was 
accomplished on VA examination in 1998.

Accordingly, on the most recent VA examination in April 1998, 
the examiner noted very small, healed, non-tender marks on 
the medial side of the left foot, and on the dorsum and 
lateral side of his right hand, resulting from the metallic 
shrapnel wounds.  On the left thigh there were very minimal 
to no signs of healed wounds.  The examiner noted that any 
injury or residual problem from the metallic fragments was 
very minimal, and that the veteran had no signs of muscular 
problems or impairment in the lower extremities associated 
with shrapnel fragment wounds.   

The Board notes that the veteran has complained of pain in 
the lower extremities, however, in 1998 the VA examiner 
attributed his pain to arthritic changes in the knees, and to 
the peripheral diabetic neuropathy pain in the lower 
extremities and feet, which were not related to the shrapnel 
fragment wound scars.  The examiner also opined that most of 
the veteran's impairment was secondary to the peripheral 
neuropathy and the vascular problems associated with the 
diabetes and arthrosclerosis.  The Board notes that there 
were also no treatment records to suggest otherwise.  

Therefore, based on the evidence of record, the Board 
concludes that a rating in excess of 20 percent is not 
warranted for the service-connected shell fragment wound 
scars of the left leg, left ankle, left foot, and right hand.  
The Board also finds that a rating in excess of 10 percent 
for the service-connected shell fragment wound scars of the 
right thigh, right ankle, and right foot is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claim a rating in excess of 20 percent for shell fragment 
wound scars of the left leg, left ankle, left foot, and right 
hand, and the claim for a rating in excess of 10 percent for 
shell fragment wound scars of the right thigh, right ankle, 
and right foot must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
also considered whether the veteran is entitled to a 
"staged" rating for his service-connected shell fragment 
wound scars of the right thigh, right ankle, and right foot, 
as dictated in Fenderson, and finds that at no time since he 
filed his claim for service connection has the service-
connected disorder been more disabling than 10 percent.  
Fenderson, supra.

Finally, consideration has been given to the question of 
whether the veteran could be rated for muscle damage; 
however, as the latest examination clearly shows, there was 
no significant muscle impairment present.  In sum, the 20 and 
10 percent ratings now in effect adequately reflect the 
functional impairment present.


ORDER

Entitlement to a rating in excess of 20 percent for the 
service-connected shell fragment wound scars of the left leg, 
left ankle, left foot, and right hand is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars of the right thigh, right ankle, and 
right foot is denied. 



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

